Title: To John Adams from William Tudor, Sr., 22 January 1819
From: Tudor, William, Sr.
To: Adams, John


				
					My dear Sir
					Boston 22d. January 1819
				
				I have been persuaded (though I doubt of it’s Success) to forward to You the earnest Request of Mr. Wait, the Printer of “the state Papers & public Documents of the United States”. In a Paragraph of his printed Advertisement he expresses so strong a Regret for having omitted the inaugural Address which he now wishes to procure a Copy of, that I will hope, if in your Power, You will indulge him with.Inclosed You will have a Return of the Letters of J. Q. A. I have been highly gratified with them as expressing the glowing Effusions of a deeply distressed Mind. They are the Eloquence of a Heart, which such a son alone could elicit while contemplating the exalted Virtues of such a Mother.Will you again permit me to renew my Request for a few more Reminiscences of your eminent co–patriot S. A. There has never yet been a Satisfactory Portrait of this Man agreeing with my Ideas of him. From You only can I now obtain those discriminating Traits which established the Rank which he held throughout our Contry, at a Period of distinguished great Characters. Firmness & unshaken Constancy were universally allowed him. But was he versed in those sound Principles of Government that give it Stability, & that extensive legal Knowlege so necessary to create & rule a Nation in which Avarice, Ambition, Rivalship & Jealousy would be perpetually at work to impede it’s Operations, or subvert its measures. Surely there Must be much more than Republican Simplicity Necessary to sway, & to gratify a Nation of proud Freemen & elevated Spirits. Municipal Governments are the frail creatures of a Day. A boundless Territory & multitudinous Population, require other Measures, & higher Gratifications, for the quieting its numerous perturbed Spirits. But lest you think I am getting upon stilts, I will now only ask you to be assured of my most affectionate / Attachment
				
					Wm Tudor
				
				
			